 

Case 3:19-cr-00137-PDW Document 105 Filed 03/16/20 Page 1 of 2

Case 3:19-cr-00137-PDW *SEALED* Document 25 Filed 08/22/19 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America —— 3

 

v. )
) 4

Ivan James Rachard Marshall, a/k/a Ivo ) Case No. 3:19-cr-137 ;

)

ee a ) -
Defendant
ARREST WARRANT =
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Ivan James Rechard Marshall, a/k/a Ivo

who is accused of an offense or violation based on the following document filed with the court:
WM Indictment 1 Superseding Indictment 1 Information © Superseding Information © Complaint

(1 Probation Violation Petition Supervised Release Violation Petition Violation Notice [ Order of the Court

This offense is briefly described as follows:

Conspiracy to Possess with Intent to Distribute and Distribute a Contrclled Substance
Distribution of a Controlled Substance - Oxycodone
Aiding and Abetting

 

Date: 08/22/2019 /s/ Leah Riveland-Foster

 

 

Issuing officer's signature

City and state: Fargo, ND Leah Riveland-Foster, Deputy Clerk

Printed name and title

 

Return

 

This warrant was received on (date) 03 |>) 20\4_, and che person was arrested on (date) O3 AS dc QA

at (city and state) __! 224 Tout, MT _
Ye Co ¥8L_

Date: O8 [131040 \ \_ i

Arrestink’officer’s signature

 

Zw Me fe. Oosm

Printed lame and title

 

 

 
Case 3:19-cr-O0197"RDW Document 105 Filed 03/16/28, Page 2 of 2
Case 3:19-cr-00137-PDW *SEALED* Document 25 Filed 08/22/19 Page 2 of 2

AO 442 (Rev. 10/11) Arrest Warrant (Page 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender:

Known aliases:

 

Last known residence:

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

Place of birth:

Date of birth:

Social Security number:

Height: Weight:
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

 

Complete description of auto:

 

 

Investigative agency and address:

Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 
